Title: To James Madison from Peter Cardelli, 29 October 1819
From: Cardelli, Peter
To: Madison, James


Your ExellencyWashington October 29 1819
I have this day sent two Boxes by Steam-boat Containing three Busts, and the other three Pedastals for the Busts, also three Medals. I have inclosed the direction the Captain of the Stem boat gave me. He promised he Would leave the Boxes at Potomak Creek Tavern.
When Mr Madison Sends the Waggons to Fredericksbourg Please to give order to go for the Boxes to the Potomac Creek Tavern to fetch, and tell the Man to put some straw under them.
I have not received the Bust of Mr Jefferson yet, on my departure from Monticello the Box containing the Bust was deposited at Milton to be sent by Water; I Wrote to Mr Jefferson and received his answer that the Water in the River was yet too low, and that it is probable it may be a long time yet before I receive it.
Depend Mr Madison will receive the first When I can dispose, but now my business oblige me to send what I have done. Please to be so good to present my Best Respects to Mrs. Madison etc. ect. and I am Your most humbe. Servant
Pr Cardelli
PS one of the Medals is for Mr. Penn. With my best Respects. P.C.
